Exhibit 10.2 SUBSCRIPTION AGREEMENT Digital Power Corporation 48430 Lakeview Blvd. Fremont, CA 94538 Ladies and Gentlemen: The undersigned (the “ Investor ”) hereby confirms its agreement with Digital Power Corporation, a California corporation (the “ Company ”), as follows: 1.This Subscription Agreement, including the Terms and Conditions for Purchase of common stock of the Company, no par value (the “ Common Stock ”) attached hereto as Annex I which are incorporated herein by this reference as if fully set forth herein (the “ Terms and Conditions ” and, together with this Subscription Agreement, this “ Agreement ”) is made as of the date set forth below between the Company and the Investor. 2.The Company has authorized the sale and issuance to the investor of 200,000 shares of Common Stock for an aggregate purchase price of USD$110,000 (the “ Purchase Price ”). The Investor will pay the Purchase Price by cancellation of a promissory note in the principal face amount of $110,000 previously issued by the Company to the Investor. 3.The offering and sale of the Common Stock (the “ Offering ”) is being made pursuant to (a) an effective Registration Statement on Form S-3, No. 333-215834 (the “ Registration Statement ”) filed by the Company with the Securities and Exchange Commission (the “ Commission ”), including the Prospectus contained therein (the “ Base Prospectus ”), (b) if applicable, certain “free writing prospectuses” (as that term is defined in Rule 405 under the Securities Act of 1933, as amended (the “ Act ”)), that have been or will be filed, if required, with the Commission and delivered to the Investor on or prior to the date hereof (the “ Issuer Free Writing Prospectus ”), containing only certain supplemental information regarding the Common Stock, the terms of the Offering and/or the Company, and (c) a Prospectus Supplement (the “ Prospectus Supplement ” and, together with the Base Prospectus, the “ Prospectus ”) containing certain supplemental information regarding the Common Stock and terms of the Offering and the Company that has been or will be filed with the Commission and has been delivered to the Investor prior to the Closing. 4.The Company and the Investor agree that the Investor will purchase from the Company and the Company will issue and sell to the Investor 200,000 shares of Common Stock for the Purchase Price. The Common Stock shall be purchased pursuant to the Terms and Conditions. 5.The manner of settlement of the shares of Common Stock purchased by the Investor (the “ Investor Shares ”) shall be as follows: Delivery by crediting the account of the Investor’s prime broker (as specified by such Investor on Exhibit A annexed hereto) with the Depository Trust Company (“
